Citation Nr: 1145089	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic foot disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 1998 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for a chronic food disorder.  In October 2002, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  This case was previously before the Board in March 2001, when it was remanded for additional development, in March 2003, when the Board reopened the claim, and in August 2003 and June 2006, when the case was again remanded for additional development.  

In a decision issued in September 2008, the Board denied the Veteran's claim of service connection for a chronic foot disorder.  He appealed that decision to the Court.  In July 2011, the Court issued a mandate that vacated the September 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its July 2010 memorandum decision.  

The Board notes that the Veteran's claims file contains a September 2010 VA Form 21-22 appointing the American Legion as his power of attorney in his appeal.  In July 25, 2011 correspondence the Veteran revoked his designation of the American Legion as his representative.  

The record reflects the RO has initiated review of several issues raised by the Veteran, but which have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2010 RO VCAA letter.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In July 2011, the Court vacated the Board's September 2008 decision and remanded the matter of service connection for a chronic foot disorder for readjudication consistent with the instructions outlined in its July 2010 memorandum decision.  The Court's memorandum decision is the "law of the case."  

The Court noted that the Board did not in its prior remands notify the Veteran of 38 C.F.R. § 3.655(b), which provides that when a veteran, without good cause, fails to report for a scheduled examination in conjunction with a reopened claim (as in this case), the claim is to be denied.  The Court also noted that the Veteran's understanding of the consequences of his decision not to attend the scheduled examinations was complicated by the fact that his claim was adjudicated on the merits in the February 2006 and June 2008 supplemental statements of the case (SSOCs); hence, a further attempt to reschedule the Veteran for a VA examination is necessary.  

The Veteran is reminded that the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, the Veteran is also reminded that it is his burden to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter advising him of the provisions of 38 C.F.R. § 3.655(b), specifically including that where there is a failure (without good cause) to report for an examination scheduled (as here) in conjunction with a reopened claim, the claim is to be denied.  He should also be informed that VA will be scheduling him for a VA examination.  

2. Then, the RO should arrange for him to be rescheduled for a VA orthopedic examination to determine the nature and likely etiology of his current foot disorder(s).  The examining physician must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his claims file, the examiner should provide an opinion responding to the following: 

(a)  Please identify (by medical diagnosis) the Veteran's current foot disorder(s).  

(b) As to each foot disorder entity diagnosed, please indicate whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's active duty service?  If so, please identify such evidence.   

(c) If it is determined that there is factual evidence rendering it undebatable that a foot disorder pre-existed service, please opine further whether there is any factual evidence in the record that renders it undebatable from a medical standpoint that such disability was not aggravated during service (i.e., that it did not increase in severity during service, or that any increase was due to natural progression)?  Please identify such evidence.  

(d) If it is determined that any current foot disorder did not pre-exist the Veteran's active service, is it at least as likely as not (a 50 percent or better probability) that such disorder(s) is(are) etiologically related to his active military service/foot complaints therein?  

The examiner must explain the rationale for all opinions offered, with citation to supporting clinical data and medical texts/treatises, as appropriate.  

3. The RO should then readjudicate de novo the claim of service connection for a chronic foot disorder.  [If the Veteran fails to report for examination scheduled in connection with his reopened service connection claim, such claim must (as mandated by the regulation and instructed in the Court's memorandum decision) be denied under 38 C.F.R. § 3.655(b).].  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

